DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Response to Arguments
No additional Arguments have been submitted with the RCE filed 9/14/2022. As previously disclosed in the Advisory Action filed 06/22/2022, a new ADS had to be submitted in order for the instant application to claim priority for US provisional application SN 62/729,276. The new ADS filed 07/08/2022 and the Filing Receipts filed 10/24/2022 and 10/17/2022 have been acknowledged. The 102(a)(1) rejection over Wallace et al. (US 20170303948) has been overcome.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lund-Clausen et al. (US 20150005781) in view of Ginsburg (US 5011488) and Lund-Clausen et al. (US 20150005781) in view of Vale et al. (US 20150359547).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Ginsburg (US 5011488).
Regarding claim 1, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and expanding the funnel from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot.
Ginsburg in the same field of endeavor teaches a thrombus extraction system comprising an inner catheter 12 having a flexible catheter body (Fig. 1-2C, col. 5 lines 13-17), an expandable funnel 30 disposed at a distal end of the catheter body (Fig. 1-2C, col. 5 lines 13-17), wherein a distal end of the funnel 30 defines an opening in communication with an interior of the funnel 30 and catheter lumen (Fig. 2A), and the method step of expanding the funnel 30 from a collapsed delivery configuration (Figs. 2C, 5A-B, col. 3 lines 18-22 and col. 6 lines 36-41),  into an expanded configuration within the blood vessel proximate to the clot (Fig. 5C-5E, col. 6 lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Ginsburg in order to prevent dislodged thrombus material from escaping and thereby improving the overall efficiency of capturing the thrombus material (col. 3 lines 25-38).
The combination of Lund-Clausen in view of Ginsburg would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 30 (of Ginsburg, Figs. 1-2c);. 
Regarding claim 3, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen is silent about selecting a size of the inverting tube apparatus based on the size of the blood vessel. It would have been to one of ordinary skill in the art to select a device that is sized appropriately for the blood vessel in which it is going to be used in order to ensure the device is inserted into the vessel in a safe manner (e.g., if device is too large, it may damage tissue) and is able to carry out the intended function (e.g., if device is too small, may not be able to capture clot effectively) as understood by one of ordinary skill in the art. It is noted that Applicant states simply that a variety of different configuration and sizes "may" be used (specification para. 000146).
Regarding claim 4, the combination of Lund-Clausen in view of Ginsburg would further disclose wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration  [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Fig. 5C-D of Ginsburg), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” (see Fig. 5D which illustrates the jammed configuration of the device)].
Regarding claims 5-6, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen does not expressly disclose wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot. 
Ginsburg further discloses that the expandable funnel includes an enlarged diameter in order to contact the inner wall of the blood vessel (col. 5 lines 13-20).  Therefore, the outer diameter of the expandable funnel would be greater than at least 1/3 (or 50%) of a width of the clot, since the funnel expands large enough to contact the vessel wall. 
Furthermore, it would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 1/3 the diameter of an outer diameter of the clot (specification para. 000029).
Regarding claim 10, Modified Lund-Clausen discloses wherein expanding the funnel comprises allowing the funnel to self-expand (col. 3 lines 18-22 of Ginsburg).
Regarding claim 17, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and expanding the funnel from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot.
Ginsburg in the same field of endeavor teaches a thrombus extraction system comprising an inner catheter 12 having a flexible catheter body (Fig. 1-2C, col. 5 lines 13-17), an expandable funnel 30 disposed at a distal end of the catheter body (Fig. 1-2C, col. 5 lines 13-17), wherein a distal end of the funnel 30 defines an opening in communication with an interior of the funnel 30 and catheter lumen (Fig. 2A), and the method step of expanding the funnel 30 from a collapsed delivery configuration (Figs. 2C, 5A-B, col. 3 lines 18-22 and col. 6 lines 36-41),  into an expanded configuration within the blood vessel proximate to the clot (Fig. 5C-5E, col. 6 lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Ginsburg in order to prevent dislodged thrombus material from escaping and thereby improving the overall efficiency of capturing the thrombus material (col. 3 lines 25-38).
The combination of Lund-Clausen in view of Ginsburg would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 30 (of Ginsburg, Figs. 1-2c);. 
The combination of Lund-Clausen in view of Ginsburg would further disclose wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration  [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Fig. 5C-D of Ginsburg), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” (see Fig. 5D which illustrates the jammed configuration of the device)].

Claim 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Ginsburg (US 5011488), as applied to claim 1, and further in view of Nguyen et al. (US  20170035445).
Regarding claim 2, Modified Lund-Clausen discloses all of the limitations set forth above in claim 1. However, Modified Lund-Clausen fails to disclose wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel.
Nguyen in the same field of endeavor teaches a thrombus capturing device comprising a catheter 50 comprising a porous funnel tip 52 (Fig. 45, para. 0100), wherein capturing a clot and pulling the clot proximally into the respective funnel 52 interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel. (Figs. 50a-g, para. 0119 discloses that when the thrombus is captured within a tubular mesh and the funnel tip, that the device can squeeze out the fluid that is within the blood clot. Second, It is understood by the examiner that since the funnel tip includes openings or holes throughout the surface of the funnel tip, fluid from the clot would release laterally out of the openings in the proximal portion of the funnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the funnel of Modified Lund-Clausen to include the porous funnel of Nguyen in order to allow blood flow during the procedure (para. 0100).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Lund-Clausen to include the method step of wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel in order to reduce the size of the blood clot, thereby allowing the blood clot to be removed from the vascular system more easily (para. 0119).
Regarding claim 12, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and allowing the funnel to self-expand from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot.
Ginsburg in the same field of endeavor teaches a thrombus extraction system comprising an inner catheter 12 having a flexible catheter body (Fig. 1-2C, col. 5 lines 13-17), a self-expandable funnel 30 disposed at a distal end of the catheter body (Fig. 1-2C, col. 3 lines 18-21, col. 5 lines 13-17), wherein a distal end of the funnel 30 defines an opening in communication with an interior of the funnel 30 and catheter lumen (Fig. 2A), and the method step of self- expanding the funnel 30 from a collapsed delivery configuration (Figs. 2C, 5A-B, col. 3 lines 18-22 and col. 6 lines 36-41),  into an expanded configuration within the blood vessel proximate to the clot (Fig. 5C-5E, col. 6 lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Ginsburg in order to prevent dislodged thrombus material from escaping and thereby improving the overall efficiency of capturing the thrombus material (col. 3 lines 25-38).
The combination of Lund-Clausen in view of Ginsburg would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 30 (of Ginsburg, Figs. 1-2c);.
However, Lund-Clausen in view of Ginsburg fails to disclose wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel.
Nguyen in the same field of endeavor teaches a thrombus capturing device comprising a catheter 50 comprising a porous funnel tip 52 (Fig. 45, para. 0100), wherein capturing a clot and pulling the clot proximally into the respective funnel 52 interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel. (Figs. 50a-g, para. 0119 discloses that when the thrombus is captured within a tubular mesh and the funnel tip, that the device can squeeze out the fluid that is within the blood clot. Second, It is understood by the examiner that since the funnel tip includes openings or holes throughout the surface of the funnel tip, fluid from the clot would release laterally out of the openings in the proximal portion of the funnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the funnel of Modified Lund-Clausen to include the porous funnel of Nguyen in order to allow blood flow during the procedure (para. 0100).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Lund-Clausen to include the method step of wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel in order to reduce the size of the blood clot, thereby allowing the blood clot to be removed from the vascular system more easily (para. 0119).
Regarding claim 13, Modified Lund-Clausen would further disclose wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration  [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Fig. 5C-D of Ginsburg), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” (see Fig. 5D which illustrates the jammed configuration of the device)].
Regarding claims 14-15, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen does not expressly disclose wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot. 
Ginsburg further discloses that the expandable funnel includes an enlarged diameter in order to contact the inner wall of the blood vessel (col. 5 lines 13-20).  Therefore, the outer diameter of the expandable funnel would be greater than at least 1/3 (or 50%) of a width of the clot, since the funnel expands large enough to contact the vessel wall. 
Furthermore, it would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 1/3 the diameter of an outer diameter of the clot (specification para. 000029).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Ginsburg (US 5011488), as applied to claim 1, and further in view of Hauser (US 9848975).
Regarding claim 8, Modified Lund-Clausen discloses all of the limitations set forth above in claim 1. However, Modified Lund-Clausen fails to disclose wherein expanding the funnel comprises extending the expandable funnel distally out of an intermediate catheter.
Hauser in the same field of endeavor teaches a method for capturing and removing a thrombus from a blood vessel including wherein expanding a funnel 802 located at a distal end of a catheter 852 (Fig. 13) comprises extending the expandable funnel 802 distally out of an intermediate catheter 820 (Fig. 13-14) (col. 10 lines 6-43) for the purpose of applying a vacuum force via. the intermediate catheter to pull the clot (col. 10 lines 6-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Modified Lund-Clausen to include the intermediate catheter of the embodiment of Hauser in order to apply a vacuum source through the device to assist in the removal of the thrombus (col. 10 lines 6-43).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Ginsburg (US 5011488), as applied to claim 1, and further in view of Rahamimov (US 20070123798).
Regarding claim 9, Modified Lund-Clausen discloses all of the limitations set forth above in claim 1. However, Modified Lund-Clausen fails to disclose removing the flexible tube from the catheter lumen and loading a new flexible tube onto the inversion support catheter. 
Rahamimov teaches an eversion tube/sleeve (sheath (30)) (para. 0071-0072) in the same field of endeavor comprising the method steps of "pulling said tube member in a proximal direction and allowing the tube member to invert the said sleeve until the device is fully removed from the body" (para. 0045 and para. 0088-0089) (Fig. 3c) and additionally teaches that the sleeve can be replaced with a new sleeve (0116) for the purpose of reducing the risk of contamination (para. 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible tube of Modified Lund-Clausen to be replaceable as taught by Rahamimov, for the purpose of minimizing or eliminating the risk of contamination (para. 0079).
Claims 1, 3-6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Vale et al. (US 20150359547) [hereinafter Vale].
Regarding claim 1, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate and flexible catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and expanding the funnel from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot;.
Vale in the same field of endeavor teaches a device for removing blockages from blood vessels comprising an aspiration catheter 101 having a distal expansile tip 112 in the shape of a funnel (see Figs. 11a-d) and the method step of expanding the funnel 112 from a collapsed delivery configuration (Fig. 11a-b of Vale) into an expanded configuration (Fig. 11c of Vale) within the blood vessel proximate to a clot 110 (para. 0075 of Vale) for the purpose of partially or fully occlude the vessel in order to prevent dislodged thrombus material from escaping and to reduce the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Vale in order to prevent dislodged thrombus material from escaping and reducing the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
The combination of Lund-Clausen in view of Vale would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 112 (of Vale, Figs. 11a-c);.
Regarding claim 3, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen is silent about selecting a size of the inverting tube apparatus based on the size of the blood vessel. It would have been to one of ordinary skill in the art to select a device that is sized appropriately for the blood vessel in which it is going to be used in order to ensure the device is inserted into the vessel in a safe manner (e.g., if device is too large, it may damage tissue) and is able to carry out the intended function (e.g., if device is too small, may not be able to capture clot effectively) as understood by one of ordinary skill in the art. It is noted that Applicant states simply that a variety of different configuration and sizes "may" be used (specification para. 000146).
Regarding claim 4, the combination of Lund-Clausen in view of Vale discloses wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Figs. 11a-c), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” by the clot, thereby causing the funnel to stay in the fully expanded state while engaging the clot (see Figs. 11c which illustrates the jammed configuration of the device);
Regarding claims 5-6, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen does not expressly disclose wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot. 
Vale further discloses that the expandable funnel expands to provide a large opening and reception space to receive the target clot (para. 0032, para. 0056) and that the distal end is capable of having a diameter either equal to or larger than the target vessel to provide a seal or slightly smaller that the target vessel (para. 0070). Therefore, the outer diameter of the expandable funnel would be greater than at least 1/3 (or 50%) of a width of the clot, since the funnel expands large enough to seal or partially occlude the vessel.
it would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 1/3 the diameter of an outer diameter of the clot (specification para. 000029).
Regarding claim 11, Modified Lund-Clausen discloses wherein expanding the funnel comprises pulling the first region of the flexible tube proximally to expand the funnel (Figs. 1-3 of Lund-Clausen illustrates pulling the first region 16 of the flexible tube 14 proximally to capture the clot, para. 0041-0042; Figs. 11a-c of Vale discloses that the act of pulling the stentriever proximally into the expandable funnel 112 to capture the clot, causes the funnel to expand)
Regarding claim 17, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate and flexible catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and expanding the funnel from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot;.
Vale in the same field of endeavor teaches a device for removing blockages from blood vessels comprising an aspiration catheter 101 having a distal expansile tip 112 in the shape of a funnel (see Figs. 11a-d) and the method step of expanding the funnel 112 from a collapsed delivery configuration (Fig. 11a-b of Vale) into an expanded configuration (Fig. 11c of Vale) within the blood vessel proximate to a clot 110 (para. 0075 of Vale) for the purpose of partially or fully occlude the vessel in order to prevent dislodged thrombus material from escaping and to reduce the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Vale in order to prevent dislodged thrombus material from escaping and reducing the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
The combination of Lund-Clausen in view of Vale would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 112 (of Vale, Figs. 11a-c);.
The combination of Lund-Clausen in view of Vale discloses wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Figs. 11a-c), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” by the clot, thereby causing the funnel to stay in the fully expanded state while engaging the clot (see Figs. 11c which illustrates the jammed configuration of the device);
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Vale et al. (US 20150359547) [hereinafter Vale] as applied to claim 1, and further in view of Nguyen et al. (US  20170035445) [hereinafter Nguyen].
Regarding claim 2, Modified Lund-Clausen discloses all of the limitations set forth above in claim 1. However, Modified Lund-Clausen fails to disclose wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel.
Nguyen in the same field of endeavor teaches a thrombus capturing device comprising a catheter 50 comprising a porous funnel tip 52 (Fig. 45, para. 0100), wherein capturing a clot and pulling the clot proximally into the respective funnel 52 interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel. (Figs. 50a-g, para. 0119 discloses that when the thrombus is captured within a tubular mesh and the funnel tip, that the device can squeeze out the fluid that is within the blood clot. Second, It is understood by the examiner that since the funnel tip includes openings or holes throughout the surface of the funnel tip, fluid from the clot would release laterally out of the openings in the proximal portion of the funnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the funnel of Modified Lund-Clausen to include the porous funnel of Nguyen in order to allow blood flow during the procedure (para. 0100).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Lund-Clausen to include the method step of wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel in order to reduce the size of the blood clot, thereby allowing the blood clot to be removed from the vascular system more easily (para. 0119).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Vale et al. (US 20150359547) [hereinafter Vale], as applied to claim 1, and further in view of Adams et al. (US 20070213765) [hereinafter Adams].
Regarding claim 10, Modified Lund-Clausen discloses all of the limitations set forth above in claim 1. However, Modified Lund-Clausen fails to disclose wherein expanding the funnel comprises allowing the funnel to self-expand.
Adams in the same field of endeavor teaches an intravascular thrombectomy device comprising an expandable funnel [interpreted as the distal end of guide seal (50a) (see Fig. 5A; para. 0071)]  wherein the funnel [interpreted as the guide seal] is self-expandable (para. 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the funnel in Modified Lund-Clausen to include the self-expanding funnel of Adams in order to provide the funnel with shape memory characteristics and thereby assume a low-profile configuration during delivery and an expanded profile during deployment without the risk of permanent deformation (para. 0056).

Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US 20150005781) [hereinafter Lund-Clausen] in view of Vale et al. (US 20150359547) [hereinafter Vale], as applied to claim 1, and further in view of Adams et al. (US 20070213765) [hereinafter Adams] and Nguyen et al. (US  20170035445) [hereinafter Nguyen].
Regarding claim 12, Lund-Clausen discloses method of removing a clot 24 from a blood vessel 22 (Fig. 1, para. 0036), the method comprising:
advancing an inverting tube apparatus (Fig. 1) through the blood vessel 22 until a distal end portion of the inverting tube apparatus is located proximate to the clot 24 (Fig. 1, para. 0037),
wherein the inverting tube apparatus comprises an inversion support catheter 12 having an elongate catheter body (Fig. 1, para. 0037), an internal catheter lumen 13 (Figs. 1 and 2; para. 0036-37), and
the inverting tube apparatus further comprising a flexible tube 14 inverted over the distal end of the catheter body and having a first region 16 at least partially disposed within the interior of the funnel, and a second region 18 at least partially extending over an exterior surface of the funnel (Figs. 1-2; para. 0038); and
pulling the first region 16 of the flexible tube 14 proximally via. actuating wire 20 to thereby roll the second region 18 of the flexible tube 14 over the distal end of the funnel so that the flexible tube 14 captures the clot 24 (Figs. 2-3; para. 0042) and pulls the clot proximally into the respective funnel interior and catheter lumen 12 (para. 0042).
However, Lund-Clausen fails to disclose the inversion support catheter having a flexible catheter body, an expandable funnel disposed at a distal end of the catheter body, wherein a distal end of the funnel defines an opening in communication with an interior of the funnel and catheter lumen, the inverting tube apparatus further comprising a flexible tube inverted over the distal end of the expandable funnel, and allowing the funnel to expand from a collapsed delivery configuration into an expanded configuration within the blood vessel proximate to the clot.
Vale in the same field of endeavor teaches a device for removing blockages from blood vessels comprising an aspiration catheter 101 having a distal expansile tip 112 in the shape of a funnel (see Figs. 11a-d) and the method step of expanding the funnel 112 from a collapsed delivery configuration (Fig. 11a-b of Vale) into an expanded configuration (Fig. 11c of Vale) within the blood vessel proximate to a clot 110 (para. 0075 of Vale) for the purpose of partially or fully occlude the vessel in order to prevent dislodged thrombus material from escaping and to reduce the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inverting tube apparatus of Lund-Clausen to include the flexible catheter having the expandable funnel of Vale in order to prevent dislodged thrombus material from escaping and reducing the amount of retraction force when a clot/thrombus is being pulled into the distal end of the catheter (para. 0094).
The combination of Lund-Clausen in view of Vale would result in the flexible tube 14 (of Lund-Clausen, Figs. 1-3) inverted over the distal end of the expandable funnel 112 (of Vale, Figs. 11a-c);.
However, Lund-Clausen in view of Vale fails to disclose a self-expandable funnel. 
Adams in the same field of endeavor teaches an intravascular thrombectomy device comprising an expandable funnel [interpreted as the distal end of guide seal (50a) (see Fig. 5A; para. 0071)]  wherein the funnel [interpreted as the guide seal] is self-expandable (para. 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the funnel in Modified Lund-Clausen to include the self-expanding funnel of Adams in order to provide the funnel with shape memory characteristics and thereby assume a low-profile configuration during delivery and an expanded profile during deployment without the risk of permanent deformation (para. 0056).
However, Lund-Clausen in view of Vale and Adams fails to disclose wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel.
Nguyen in the same field of endeavor teaches a thrombus capturing device comprising a catheter 50 comprising a porous funnel tip 52 (Fig. 45, para. 0100), wherein capturing a clot and pulling the clot proximally into the respective funnel 52 interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel. (Figs. 50a-g, para. 0119 discloses that when the thrombus is captured within a tubular mesh and the funnel tip, that the device can squeeze out the fluid that is within the blood clot. Second, It is understood by the examiner that since the funnel tip includes openings or holes throughout the surface of the funnel tip, fluid from the clot would release laterally out of the openings in the proximal portion of the funnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the funnel of Modified Lund-Clausen to include the porous funnel of Nguyen in order to allow blood flow during the procedure (para. 0100).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Lund-Clausen to include the method step of wherein capturing the clot and pulling the clot proximally into the respective funnel interior and catheter lumen comprises compressing the clot and releases fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel in order to reduce the size of the blood clot, thereby allowing the blood clot to be removed from the vascular system more easily (para. 0119).
Regarding claim 13, the combination of Lund-Clausen in view of Vale discloses wherein pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel causes the funnel to assume a jammed configuration [Note: the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck fast” or “to force one’s way into a restricted space”, per Merriam-Webster dictionary [see attached pdf of “Jam Definition & Meaning -Merriam-Webster”]. Therefore, a jammed configuration is interpreted as when the first region  of the flexible tube is being pulled proximally (as taught by Lund-Clausen, Figs. 1-3), there is an axial compressive force exerted on the distal end of the funnel causing the funnel to transition into a fully expanded state (see Figs. 11a-c), wherein the clot is “jammed” into the distal end of the funnel or wherein the opening of the distal end of the funnel “becomes blocked” by the clot, thereby causing the funnel to stay in the fully expanded state while engaging the clot (see Figs. 11c which illustrates the jammed configuration of the device);.
Regarding claims 14-15, Modified Lund-Clausen discloses all the limitations set forth above in claim 1. However, Modified Lund-Clausen does not expressly disclose wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot. 
Vale further discloses that the expandable funnel expands to provide a large opening and reception space to receive the target clot (para. 0032, para. 0056) and that the distal end is capable of having a diameter either equal to or larger than the target vessel to provide a seal or slightly smaller that the target vessel (para. 0070). Therefore, the outer diameter of the expandable funnel would be greater than at least 1/3 (or 50%) of a width of the clot, since the funnel expands large enough to seal or partially occlude the vessel.
it would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 (or 50%) of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 1/3 the diameter of an outer diameter of the clot (specification para. 000029).
Allowable Subject Matter
Claims 7, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771   
                                             

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771